JOHN W. HUBER, United States Attorney (#7226)
AARON CLARK, Assistant United States Attorney (#15404)
TYLER MURRAY, Assistant United States Attorney (#10308)
RUTH HACKFORD-PEER, Assistant United States Attorney (#15049)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                            IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,

                   Plaintiff,                         Case No. 2:17-CR-00037
 v.
                                                      UNITED STATES’ NOTIFICATION
                                                      REGARDING EMAIL NOTIFICATION TO
  CLAUD R. KOERBER aka
                                                      THE UNITED STATES ATTORNEY’S
  RICK KOERBER,
                                                      OFFICE VICTIM/WITNESS COORDINATOR

                                                      JUDGE HOWARD C. NIELSON, JR.
                   Defendant.




       The United States hereby advises the Court that the United States Attorney’s Office

Victim/Witness Coordinator should be provided with e-mail notification of the matters occurring in

the above-captioned case.

       DATED this 29TH day of JULY, 2019.

                                                      JOHN W. HUBER
                                                      United States Attorney

                                                      /s/ AARON CLARK
                                                      AARON CLARK,
                                                      Assistant United States Attorney

                                                −1−
